GLADNEY, Judge.
The facts and legal principles herein involved are identical with those presented in Meadowview Park Subdivision, Inc. v. Morrison, La.App., 130 So.2d 776.
The judgment under review will be ‘am-nulled, set aside and reversed, and it is now *781ordered, adjudged and decreed that there be judgment in favor of Donald O. V. Sales, plaintiff in reconvention, and against Mea-dowview Park Subdivision, Inc. in the full sum of $80, with legal interest from November 27, 1959, until paid, and reserving unto the said Sales his right to enforce the judgment herein against the bond filed in this cause, and further reserving unto said Sales any rights he may have against Edward Gordon. Plaintiff, appellee, is taxed with all costs of this suit, including costs of the appeal.